Citation Nr: 1445457	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  07-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to extraschedular referral for service-connected bilateral pes planus with heel spurs, hallux valgus, and hammer toes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to September 1975 and from June 1976 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, more than eight years ago.

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.

The Board has reviewed both the physical claims file and that portion of the claims file that is stored electronically, to ensure a full review of all evidence of record.  The Veteran's electronically stored file includes additional VA and non-VA treatment records which have not yet been considered by the RO.  However, those treatment records are not relevant to the issue on appeal.  Accordingly, the Board finds the Veteran will not be prejudiced by the Board's adjudication of the issue currently before it.  

In an October 2013 decision, the Board adjudicated this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated that part of the Board decision that denied referral of the Veteran's pes planus disability for extraschedular consideration, and remanded that issue to the Board for action consistent with the terms of the JMR.  


FINDING OF FACT

The schedular evaluation for the Veteran's service-connected bilateral pes planus with heel spurs, hallux valgus, and hammer toes is adequate for all periods on appeal.  
CONCLUSION OF LAW

The criteria for referral for extraschedular consideration of the Veteran's service-connected bilateral pes planus with heel spurs, hallux valgus, and hammer toes have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321(b) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the June 2013 JMR, the Parties agreed that VA must provide an adequate statement of reasons or bases fully addressing the relevant evidence of record regarding whether the Veteran is entitled to extraschedular referral for his service-connected bilateral pes planus with heel spurs, hallux valgus, and hammer toes.  

The Court has provided guidance as to the effect of JMRs, as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

At the outset, the Board notes that the JMR pointed to no deficiencies in the Board's October 2013 decision as to notice and assistance provided to the Veteran in substantiating his claim.  As the JMR was limited to the reasons and bases for the Board's determination that referral for extraschedular consideration was not warranted, the Board focuses on that determination and does not here address the duties to notify and assist pursuant to 38 U.S.C.A. § 5103, 5103(A) (West 2002), and 38 C.F.R. § 3.159 (2013).  

The Parties agreed that the Board is required to compare the level of severity and symptomatology of Veteran's bilateral pes planus with heel spurs, hallux valgus, and hammer toes with the established criteria of the diagnostic code (DC) under which Appellant was rated, 38 C.F.R. § 4.71a, DC 5276, and if the record demonstrated said exceptional or unusual circumstances, the Board was to proceed in its analysis to evaluating whether the "exceptional disability picture" painted by the evidence, was characterized by marked interference with employment, frequent hospitalization, or other exceptional related factors.  

The Parties agreed that in the now partially vacated decision the Board had thoroughly recounted the evidence of record when it addressed the proper schedular rating but did not expressly assess specific evidence that the Parties agreed "may potentially be relevant to the issue of extraschedular consideration."  

Specifically, the Parties agreed that the Board must acknowledge both lay and medical evidence suggesting that because of Appellant's pes planus it was necessary that he regularly use a cane.  

The Parties identified specific evidence in this regard:  First a July 2012 disability benefits questionnaire (DBQ) filled-out by a private physician at VA's behest.  

Second, the Veteran's January 2011 testimony before the Board, offered support for this suggestion.  The Parties indicated that the Board must address whether said evidence established exceptional or unusual circumstances not contemplated by the rating criteria. 

It is respectfully noted (for calcification purposes and avoid future confusion) that the DBQ that the Parties refer to as from July 2012 states that the examination was conducted June 27, 2012.  

The Parties also noted that in January 2011 the Veteran testified that he had undergone multiple injections in his feet as well as surgery upon his heel spurs, and while, in the instant decision, the Board found that evidence of record showed he had undergone the same, it neither expressly evaluated whether said injections and surgery constituted an exceptional disability picture not contemplated by DC 5276, nor explicitly considered them in its discussion of section 3.321(b). 

Extraschedular analysis was explained by the Court in Thun v. Peake, 22 Vet. App. 111 (2008) (addressed by the Board in its prior decision).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Under DC 5276, bilateral flat feet are assigned a 50 percent rating if the flat feet are pronounced, i.e., there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  A 30 percent rating is assigned for bilateral flat feet if the flat feet are severe, i.e., objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  

In April 2005 the Veteran sought treatment for painful arches in his feet.  X-ray revealed calcaneal spur on left foot.  A July 2005 revealed calcaneal spurs bilaterally.  Additionally in May 2006 the Veteran's list of active problems included flatfoot and hallux valgus. In September 2006 Veteran reported pain in both feet, worse in his right.  The podiatrist opined the Veteran had plantar fasciitis and sinus tarsi syndrome on the right.  He was fitted for ankle brace on right side.  The Veteran returned in two months and reported continued bilateral foot pain.

In January 2007 the Veteran was seen by a VA podiatrist.  The Veteran reported pain in both feet which had "moved more into the joints."  The physician noted pain on palpation and mild bunion deformities.  

In March 2007 the Veteran was provided a VA examination.  The Veteran reported bilateral heel pain.  He reported he was given injections in his heels but did not receive any relief.  He also reported history of spur removal on the right foot.  The Veteran estimated his left heel pain was 5/10 severity and right was 6/10.  He described the pain in both heels as continuous, including at rest.  He reported his symptoms were worse first thing in the morning, and included flares of pain that would increase to 7/10 which occurred intermittently throughout the day, precipitated by standing and walking.  The Veteran stated he wore over the counter insoles in his shoes which decreased his symptoms.  Upon examination the examiner noted tenderness to the bilateral anterior medial heels.  The examiner opined the Veteran had no pes planus but did have small plantar calcaneal spurs, mild hallux valgus deformities, and hammertoes.

At an August 2007 rheumatology consult the physician noted no acute fracture or dislocation in Veteran's feet, but mild degenerative disc disease with marginal spurring was present bilaterally.

In his November 2007 written substantive appeal the Veteran reported the pain in both his feet due to his heel spurs prevented him from "sustained standing" in the mornings and late evenings.  He reported this condition subsided "somewhat" with increased blood flow and warmth due to activity during the day.

Private treatment records reflect the Veteran had surgery on his right foot in March 2008 to remove heel spurs.  A February 2008 letter from his private physician stated the Veteran would not be able to return to work for four to six weeks post-surgery.  It is noted that he was assigned a temporary 100 percent rating for his right heel disability from March 21, 2008 to May 31, 2008.

In September 2010 the Veteran reported experiencing pain in his right foot.  The Veteran described the pain as intermittent and dull with pain ranging from 4 to 6 out of 10 severity.

In his January 2011 hearing before the undersigned VLJ the Veteran reported he experienced ongoing pain from his bilateral heel spurs.  He testified that VA had provided him with orthotics and if not for the orthotics he would be in a lot of pain.  He testified that first thing in the morning he is in a lot of pain but he can then go on after taking pain medication.  He described treating his condition with the use of custom orthotics, injections, and pills.  The Veteran stated with his medication he could only stand on his feet for up to six hours.  Although he described pain in his job where he stands all day (an important fact in this case), there is no indication that he loses time from work not contemplated by the rating schedule.  See 38 C.F.R. § 4.1 (2013).  He also testified that he uses a cane, both because of the pain in his heels and for what he described as stability because of a knee disability.  Finally, he testified that he had surgery on his feet to remove spurs and that resulted in a decrease in pain to level three but it had returned to a level 6 or 7 since the surgery.  

In October 2011 the Veteran was provided with a VA examination.  He reported constantly experiencing pain throughout his feet which he described as aching and sharp.  He described additional symptoms of painful side foot, hammer toes on both feet which hurt, residuals of bunions, pain, and weakness.  The Veteran reported pain in his feet required him to use a cane "sometimes."  The examiner noted the Veteran had abnormal weight bearing with unusual shoe wear pattern.  Examination revealed moderate tenderness with palpation on feet bilaterally.  

X-ray study showed right foot degenerative changes, mild to moderate metattarus varus, mild hallux valgus, and small calcaneal spur, and left foot showed minimal metatarsus varus, minimum degenerative changes, and small calcaneal spur.  He had mild hallux valgus of the right foot and deformity of the distal talus on the left foot.  The examiner opined his condition limited the Veteran to standing or walking for no more than three to four hours.  X-rays revealed mild spurring bilaterally.

In June 2012 the Veteran was provided with an additional VA examination.  The examiner noted the Veteran had bilateral pes planus with pain on both feet accentuated by use and manipulation.  The examiner also noted decreased longitudinal arch height on weight-bearing.  However the examiner indicated the Veteran did not have marked deformity or pronation of the foot.  X-rays revealed degenerative arthritis in both feet but no malunion of tarsal or metatarsal bones.  The examiner noted the Veteran constantly used a cane due to his foot conditions.   The Veteran's posture and gate were within normal limits.

These records show that the Veteran's symptom is pain.  The cortisone injections, by the Veteran's own report, were provided to treat his pain.  His report of surgery for his heel spurs is also in the context of treatment for pain.  His use of a cane, also by his own report, was because of pain.  

That the Veteran uses a cane because of pain and was provided cortisone injections and surgical treatment because of his pain does not mean that his symptomatology is not contemplated in kind by DC 5276.  The rating criteria specifically include the symptom of pain, accentuated on use, and the symptom of extreme tenderness of plantar surfaces of the feet.  The treatment and methods used to reduce the pain are just that; they are not themselves "symptoms".  It is reasonable to assume that all individuals with a disability use some method, and receive some treatment, to reduce symptoms, whether it is icing, over-the-counter pain medication, cortisone injections, surgery, rest, use a cane, or some other method.  The use of such methods does not mean that each method is a "symptom" that places the disability outside of the rating criteria (or even insinuates that the Board should contemplate, in such particularity, the issue in each increased rating claim).  Such an all-encompassing determination would mean that few, if any, of the DCs would contemplate an individual's symptomatology, leading to a mass referral of cases from the Board to VA Director of C&P services for purposes which would be, at best, ambiguous.  Addressing each symptom in Board decisions, as well as each method used to treat the symptom, in each Board decision (many times addressing multiple increased rating claims), as an individual basis to refer this case to the Director of C&P does not serve the interests of either the Veteran or the VA.  

The critical question in the review of such cases is whether there is a "unique" problem that provides the basis to go beyond the rating schedule.  General examples may include situations where a Veteran who earns a living playing the piano has a service connected right middle finger disability, forcing him to no longer play the piano, a barber who cannot hear his clients well due to service connected tinnitus (and, as a result, his business [and tips] suffer), and a Veteran who is totally unable to use a phone (even with assistance devices) due to his service connected hearing loss and, as a result, his contracting business suffers (all examples in which the undersigned has granted extraschedular ratings following a negative review of the case by the Director of C&P and an appeal of that decision to the Board).  

In these cases, the critical question was whether the schedular rating criteria reasonably describes the Veteran's disability level and symptomatology or if there was something unique about the particular case that made the problem atypical to the point that their disability level was not being adequately compensated for the disability caused by their honorable military service to this country. 

In this case of this Veteran, the Board concludes that the rating criteria reasonably describe the Veteran's symptomatology, which, with regard to the cane, cortisone injections, and surgery, is pain, for all periods on appeal.  

The criteria also describe his disability level for all periods on appeal.  Cortisone injections, surgical treatment, and the use of a cane may show that he has a significant level of pain, the rating criteria provide not only for disability due to pain accentuated on use, which fits very well with what the Veteran has described, but also provides for a 50 percent rating for extreme tenderness of plantar surfaces of the feet not improved by orthopedic shoes or appliances.  

Because the schedular criteria reasonably describe the Veteran's symptomatology, the first Thun element is not met and referral for extraschedular criteria is not warranted.  
However, although not necessary, the Board will address the second Thun element.  

There are no related factors such as marked interference with employment and frequent periods of hospitalization or similar factor during any period on appeal.  The June 2012 DBQ includes the finding that the Veteran's flatfeet impact on his ability to work in that he is limited in standing and walking.  This is confirmed by the Veteran's testimony before the undersigned, which is essentially that his feet hurt when he stands but he is able to stand for 6 hours.  

This, the Board finds, is not marked interference with employment.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  

In this regard, if the Veteran did not have some problems associated with his service connected disability, there would be no basis for a compensable evaluation, let alone a higher evaluation, let alone an extraschedular evaluation for a Veteran who is already in receipt of a total disability evaluation due to his service connected disabilities.   A referral of this case to the Director of C&P is clearly not warranted. 

The record does not show that he has been frequently hospitalized for his bilateral foot disability.  His use of a cane and the cortisone injections and surgical treatment are not factors similar in kind or degree to the examples provided at 38 C.F.R. § 3.321(b).  There are no other factors present in this case similar in kind and degree to those examples.  Therefore, the second Thun element is not met in this case, for any period within this appeal.  

Also considered by the Board is whether the collective effect of his bilateral foot disability and other service connected disability or disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Specifically, the Veteran has reported that he uses a cane due to his knee disability and his bilateral foot disability.  Although he may use a cane for both disabilities he has been assigned ratings for all of his disabilities and the same analysis applies, whether he uses a cane for one or more than one disability.  The rating schedule contemplates all of his reported or otherwise identified symptoms.  While the Board has considered the collective effect of his bilateral foot disability acting with other service connected disabilities, it concludes that any such effect does not place his disability picture outside of the rating schedule during any period on appeal.  His disability is more than adequately captured by the schedular evaluation.  Id.  

Beyond the above, the Board must respectfully note for the record that the Veteran has been receiving individual unemployablity due to his service connected disabilities (TDIU) for years.  

While the Veteran has been service connected for these problems since June 2005, and has had TDIU since October 2009, the chances of some form of retrospective finding regarding the condition that will grant the Veteran additional VA compensation being found by the Director of VA C&P for the period at issue becomes remote in the extreme.  This is particularly true in light of the fact that the JMR itself cited to problems (the cane, cited in July 2012, and the problems cited, and considered, at hearing before the undersigned in January 2011) well after the Veteran began receiving VA compensation at an effective 100% rate.  It is highly unclear even if an extraschedular evaluation were granted that the Veteran would receive additional VA compensation on any cogent basis, making a remand of this case valueless. 

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the first or second Thun elements have been met in this case.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 





ORDER

Entitlement to extraschedular referral for service-connected bilateral pes planus with heel spurs, hallux valgus, and hammer toes is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


